department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date uil code contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance with their we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions instructions in notice action if you agree with our deletions you do not need to take any further if you disagree with our proposed deletions follow the in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely lois g lerner director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person identification_number contact number fax number employer_identification_number vil legend b name c name d name e name f state g date h dollars amount j dollars amount k dollars amount dear we have considered your application_for recognition of exemption from federal_income_tax based on the information provided we have under internal_revenue_code sec_501 concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issues do you qualify for exemption under sec_501 of the code no for the reasons described below do you meet the organizational_test under sec_501 of the code no for the reasons described below do you meet the operational_test under sec_501 of the code no for the reasons described below letter cg catalog number 47630w facts a non-profit corporation under f you were incorporated on incorporation articles state in article il that your specific purpose is as g law your articles of assist homeowners to t0 individual homeowners with financial assistance to cover the costs associated with refinancing their existing home loan s in way that can lower the cost of their mortgage or provide greater financial stability existing mortgages by refinance providing their your articles also provide the corporation is organized and operated exclusively for charitable purposes within the meaning of internal_revenue_code sec_501 the property of this corporation is irrevocably dedicated to charitable purposes and no part of the income or assets of this corporation may ever inure to the benefit of any director officer or member thereof or to the benefit of any private person your form_1023 application indicates that you provide funds to individuals who are eligible private mortgage loan borrowers the donations are intended to reimburse fund recipients for various costs and expenses directly associated with refinancing home mortgage transactions the donated funds may be used to reduce loan balances for at risk borrowers pay title fees insurance appraisal fees as well as lender and broker origination fees including discount points is intended to enable home mortgage refinancing on preferable and beneficial terms to fund recipients by paying down the expenses associated with a home mortgage refinance transaction the activity the assistance activity will be conducted nationwide although preference may be given to geographic areas particularly affected by the current home mortgage crisis you are not otherwise involved or associated with any entity in the refinance process the activity is ordinarily conducted prior to and during the refinancing and closing process you will be funded by donations solicited from individuals and institutional benefactors as as unrelated_business_income well your board_of directors is composed of three individuals all of whom are related through blood or business interests b is your president treasurer and secretary as well as a member of your board_of directors c and d are members of your board_of directors but do not serve as officers b is c’s son b and d are business partners in e e is a for-profit company providing mortgage technology and of providing consumers with optimal mortgage options at the lowest combination of costs and interest rates and to address the multitude of problems that can occur with the mortgage origination process consulting with goal the you have a conflict of interest policy coi the coi was adopted by your governing body the col defines an interested person as a ny director principal officer or member of a committee with governing board delegated powers who has a direct or indirect ‘financial letter cg catalog number 47630w interest ’ financial interest is defined to include a direct or indirect ownership or investment_interest in any entity in which you have a transaction or arrangement and a compensation arrangement with you or any other entity or individual with which you have a transaction or arrangement the coi provides for a duty to disclose actual or possible conflicts after disclosure the person with the conflict must leave the governing board or of interest committee meeting while the remaining board decides if a conflict of interest exists the coi does not discuss procedures for addressing situations where all three directors have a duty to disclose a financial interest you applied as a private_operating_foundation your budgets include unrelated_business_income of h dollars j dollars and k dollars for and respectively you have also included of revenue from gifts grants and contributions for and that constitute less than your total revenue you utilize a website providing basic information about your mission and contact information in response to operations as well as copies of your website pages our correspondence you submitted additional information regarding your you focus on borrowers who are in residential mortgage backed securities rmbs because it is difficult for borrowers to get a modification or otherwise work with their servicer because the loan is not owned by a single entity the unrelated_business_income shown on page of form_1023 is consulting income from analyzing rmbs portfolios to identify who the actual borrowers are and who would be eligible for your assistance borrowers are eligible as long as they qualify for a new loan according to current lenders underwriting guidelines and would realize a tangible benefit from your assistance borrowers are selected by you through rigorous research you advertise your services through your website and direct communication methods e works closely with you to research borrowers and determine eligibility in addition e and other investment firms compensate you for research performed to get more data on borrowers and property in rmbs portfolios your sample contract states that you get paid a consulting fee as well as a success fee per record identified you do not purchase leads e helps you identify which rmbs portfolios might be the best candidates to focus on and then pays you a fee to help identify borrowers in addition you paid you provided two actual examples of beneficiaries to whom you have provided assistance example one involved an individual with an adjustable rate mortgage arm loan where the property was worth approximately less than the amount owed on the loan you reduced her mortgage balance and refinanced her into a new loan with a balance below the value of the her closing costs on the property loan the funds provided to the beneficiary totaled over dollar_figure example two involved an individual with a mortgage balance that was higher than the value of the home you paid down the loan balance to enable the borrower to qualify for a new loan and paid the closing costs on the loan the borrower used substantial funds of her own to help pay down the loan no income limits were used to determine eligibility for assistance the only objective criteria used was whether the borrower would realize a tangible benefit from your assistance law letter cg catalog number 47630w sec_501 of the code provides that corporations may be exempted from tax if they are organized and operated exclusively for charitable or educational_purposes and no part of their net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations regulations provides that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization is organized exclusively for one or more exempt purposes only if its articles of organization a limit the purposes of such organization to one or more exempt purposes and b do not expressly empower the organization to engage otherwise than an insubstantial part of its activities in activities that in themselves are not in furtherance of one or more exempt purposes as sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not organized and operated exclusively for exempt purposes under sec_501 of the code unless it serves a public rather than a private interest thus an organization must establish that it is not organized or operated for the benefit of private interest such as designated individuals the creator or his family shareholders of the organization or persons controlled by such private interests sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in sec_501 in its generally accepted legal sense and includes relief of the poor and distressed or of the underprivileged advancement of religion advancement of education or science erection or maintenance of public buildings monuments or works lessening of the burdens of government and promotion of by organizations designed to accomplish any of the above purposes or i to lessen neighborhood tensions ii to eliminate prejudice and discrimination iii to defend human and civil rights secured_by law or iv to combat community deterioration and juvenile delinquency social welfare sec_1_501_c_3_-1 of the regulations provides that the term educational as used in sec_501 of the code relates to a the instruction or training of the individual for the purpose of improving or developing his capabilities or letter cg catalog number 47630w b the instruction of the public on subjects useful to the individual and beneficial to the community revrul_67_138 c b - the organization's training of low-income families on various aspects of house-building and homeownership is educational since the training is useful to and develops the capabilities of the individuals who receive it and benefits the community the organization's other activities in assisting families in need to obtain adequate housing are charitable since they provide relief to the underprivileged lessen the burdens of government and the organization is exempt from federal_income_tax under sec_501 of the code a means of combating community deterioration accordingly are revrul_69_441 c b - by aiding low-income individuals and families who have financial problems and by providing without charge counseling and a means for the orderly discharge_of_indebtedness the organization is relieving the poor and distressed furthermore by providing the public with information on budgeting buying practices and the sound use of consumer credit the organization is instructing the public on subjects useful to the individual and beneficial to the community accordingly the organization is exempt from federal_income_tax under sec_501 of the code situation revrul_70_585 c b - provides four situations where an organization is formed for charitable purposes and accomplishes its charitable purposes through a program of providing housing for low and in certain circumstances moderate income families it is entitled - by providing homes for low to exemption under sec_501 of the code income families who otherwise could not afford them the organization is relieving the poor and is held that this organization is organized and operated exclusively for distressed thus it is exempt from federal_income_tax under sec_501 of the charitable purposes and it code situation are designed to eliminate prejudice and is engaged in charitable activities within discrimination and to lessen neighborhood tensions it the meaning of sec_501 of the code situation - the organization's purposes and activities combat community deterioration by assisting in the rehabilitation of an old and run- down residential area they are charitable within the meaning of sec_501 of the code situation - the organization plans to erect housing that is to be rented at cost to moderate income families the organization is financed by mortgage money obtained under federal and state programs and by contributions from the general_public since the organization's program is not designed to provide relief to the poor or to carry out any other charitable purpose the organization is not exempt under sec_501 the organization's activities - in 326_us_279 66_sct_112 90_led_67 the supreme court held that the presence of a single nonexempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes in 70_tc_352 the court found that a corporation formed to provide consulting services did not satisfy the operational_test under sec_501 of the code because its activities constituted the conduct_of_a_trade_or_business that is ordinarily its primary purpose was not charitable carried on by commercial ventures organized for profit educational the rather commercial court found that scientific addition the but or in letter cg catalog number 47630w organization's financing did not resemble that of the typical sec_501 organizations it had not solicited nor had it received voluntary contributions from the public its only source_of_income was from fees from services and those fees were set high enough to recoup all projected costs and to produce a profit moreover it did not appear that the corporation ever planned to charge a fee less than cost and finally the corporation did not limit its clientele to organizations that were sec_501 exempt_organizations children for adoption in in easter house v u s cl_ct aff'd 846_f2d_78 fed cir cert_denied 488_us_907 109_sct_257 102_led_246 the court found an organization that operated an adoption agency was not exempt under sec_501 of the code because a substantial purpose of the agency was a nonexempt commercial purpose the court concluded that the organization did not qualify for exemption under sec_501 because its primary activity was placing a commercial adoption agency the court rejected the organization's argument that the adoption services merely complemented the health related_services to unwed mothers and their children rather the organization's operation of an adoption service which in and of itself did not serve an exempt_purpose the organization's sole source of support was the fees it charged adoptive parents rather than contributions from the public the court also found that the organization competed with and accumulated substantial profits accordingly the court found that the business_purpose and not the advancement of educational and charitable activities purpose of plaintiff's adoption service is its primary goal and the organization was not operated exclusively for purposes described in sec_501 easter house cl_ct pincite a manner indistinguishable from that agencies engaged in for-profit adoption health-related advertising court found substantial services incident merely were held that that the the of to in 950_f2d_365 the court_of_appeals upheld a tax_court decision that an organization operating restaurants and health food stores in a manner consistent with the doctrines of the seventh day adventist church did not qualify for exemption under sec_501 of the code because the organization was operated for a substantial nonexempt commercial purpose the court found that the organization's activities were presumptively commercial because the organization was in competition with other restaurants engaged in marketing and generally operated in a manner similar to commercial businesses in 283_fsupp2d_58 d d c the court relied on the commerciality doctrine in applying the operational_test because of the commercial manner in which this organization conducted its activities the court found that it was operated for a non- exempt commercial purpose rather than for a tax exempt_purpose as the court stated among the major factors courts have considered in assessing commerciality are competition with for profit commercial entities extent and degree of below cost services provided pricing policies and reasonableness of financial reserves additional factors include inter alia whether the organization uses commercial promotional methods eg advertising and the extent to which the organization receives charitable donations application of law letter cg catalog number 47630w sec_501 of the code sets forth two main tests for an organization to be recognized as exempt an organization must be both organized and operated exclusively for purposes described in sec_501 sec_1_501_c_3_-1 you fail both tests organizational_test it sec_1_501_c_3_-1 of the regulations therefore you do not meet the organizational_test is organized exclusively for exempt purposes thus satisfying the to demonstrate that organizational_test an organization must have a valid purpose clause and a valid dissolution you do not have a valid purpose provision clause a valid purpose clause limits the organization’s purposes to one or more exempt purposes and does not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities that in themselves are not in furtherance of one or more exempt purposes sec_1 c - b i of the regulations your articles provide that your specific purpose is to assist homeowners to to individual homeowners with financial assistance to cover the costs associated with refinancing their existing home loan s in way that can lower the cost of their mortgage or provide greater financial stability existing mortgages by refinance providing their your articles do not limit your purposes to one or more exempt purposes specifically assisting homeowners to refinance their existing mortgages is not an exempt_purpose therefore you do not have a valid purpose clause accordingly you are not organized for exempt purposes operational_test to satisfy the c operational_test an organization must establish that it exclusively for one or more exempt purposes you failed to establish that you are operated exclusively for one or more exempt purposes is operated sec_1_501_c_3_-1 of the regulations your activities are not charitable all of your time and resources are devoted to providing services for a fee to commercial entities or to providing grants to individuals who are not part of the research services you provide to e and other investors do not further charitable purposes helping e and other investors identify borrowers in need of mortgage loan refinancing services does not provide relief to the poor and distressed within the meaning of sec_1_501_c_3_-1 of the regulations or serve any other purpose recognized as charitable a charitable_class the grants you provide to individuals do not further charitable purposes you represent that borrowers are eligible for assistance as long as they qualify for a new loan according to current lender underwriting guidelines and would realize a tangible benefit from your assistance therefore your services are not directed exclusively to low-income individuals accordingly you are unlike the organizations described in revrul_67_138 supra and revrul_69_441 supra which aided low-income individuals and families who have financial problems thereby letter cg catalog number 47630w relieving the poor and distressed you are similar to the organization described in situation of revrul_70_585 in that you are providing assistance to individuals that are not poor and distressed thus you failed to establish that your activities are charitable within the meaning of sec_501 of the code you have a substantial nonexempt commercial purpose the courts have developed guidelines intended to help discern whether an organization has a substantial nonexempt commercial purpose see eg b s w group supra easter house supra airlie supra living faith supra generally the factors proffered by courts focus on the nature of the activities and how an organization conducts its business a substantial part of your activities consists of providing research services to e and other investors for a fee researching borrowers and property in rmbs portfolios is not an exempt_purpose as recognized by statute rather a substantial nonexempt commercial purpose by case law but or for data financial benefactors your actual you indicated that you will a substantial nonexempt your finance structure further demonstrates that you operate for solicit donations from individuals and commercial purpose institutional four months in includes approximately half of your revenue from donations received from f and the other half received through the provisions of consulting services to for-profit entities there is no evidence that you have received contributions or gifts from disinterested members of the public accordingly you are like the organization described in b s w group supra its financing did not resemble that of the typical sec_501 organizations it had not solicited nor had it received voluntary contributions from the public its only source_of_income was from fees from services and those profit fees were set high enough to recoup all projected costs and to produce a your operations are financed entirely by revenue earned from selling services to e and other investment firms and donations from e a related_entity receiving support primarily from consulting fees is indicative of a nonexempt purpose easter house supra like the organizations in easter house supra airlie supra and living faith supra you are in direct competition with commercial businesses because you conduct consulting activities generally conducted for a profit in fact you work closely with e a for-profit company providing mortgage technology and consulting services to research borrowers in addition e and other investment firms compensate you for research performed to get more data on borrowers and property in rmbs portfolios your sample contract states that you get paid a consulting fee as well as a success fee per record identified e helps you identify which rmbs portfolios might be the best candidates to focus on and then pays you a fee to help identify borrowers you conduct your consulting activities in the same manner as commercial enterprises for example you use similar companies accordingly your commercial activities evidence a substantial nonexempt commercial purpose the activities you identify as charitable are merely incidental to your business of providing consulting services for a fee your operational focus is on generating consulting fees from your consulting activities like the organizations described in better business bureau supra and easter house supra your activities have an underlying commercial motive that distinguishes your activities from those carried out an a charitable_organization thus more than relationships structure for-profit financial pricing other with and by letter cg catalog number 47630w insubstantial part of your activities are in furtherance of a nonexempt purpose in contravention of sec_1_501_c_3_-1 of the regulations therefore you are not operated for an exempt_purpose inurement an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_501 of the code sec_1_501_c_3_-1 of the regulations your conflict of you do not have adequate safeguards to protect you in your dealings with e interest policy coi was executed by your governing body under the terms of your col all three of your directors are prevented from determining whether a conflict exists with regards to transactions or arrangements with the for-profit organization e band d are co-owners of e and c is related by blood to b thus you failed to demonstrate that insiders will not benefit from your relationship with e private benefit an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest see sec_1_501_c_3_-1 of the regulations the consulting services you provide substantially benefit for-profit corporations you perform a research function on behalf of e and other investment firms they would otherwise have to perform in addition your financial assistance to homeowners in refinancing their mortgages directly benefits the homeowner by paying down mortgage balances as well as closing costs and other fees required to refinance mortgages where the value of the home is less than the mortgage balance therefore you have not demonstrated that your operations serve a public rather than a private interest as required by sec_1_501_c_3_-1 conclusion based on the facts and information provided you are not organized or operated exclusively for exempt purposes you are not organized exclusively for exempt purposes because your purpose is not limited to c purposes you are not operated exclusively for an exempt_purpose because you are operating for commercial purposes any public purposes for which you may operate are only incidental to you have not demonstrated that you do not allow your net_earnings to inure to private individuals you do not serve a public interest but rather a private interest this primary nonexempt purpose accordingly you do not qualify for exemption as an organization described in sec_501 of the code and you must file federal_income_tax returns contributions to you are not deductible under sec_170 you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the letter cg catalog number 47630w statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page publication these items include of the organization’s name address and employer_identification_number a statement that the organization wants to appeal the determination the date and symbols on the determination_letter a statement of facts supporting the organization’s position in any contested factual issue a statement outlining the law or other authority the organization is relying on and a statement as to whether a hearing is desired the statement of facts item must be declared true under penalties of perjury done by adding to the appeal the following signed declaration this may be under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete your appeal will be considered incomplete without this statement if an organization’s representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications a protest within days you will not be able to file if you do not file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of the administrative remedies available to it within the irs of columbia determines that the organization involved has exhausted all letter cg catalog number 47630w if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to applicable address the mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois g lerner rulings agreements enclosure publication letter cg catalog number 47630w
